Citation Nr: 0424667	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  01-00 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
migraine headache disorder.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
personality disorder.

3.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
arthritis of the wrists, knees and ankles.

4.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
cardiac disorder, including chest pains.

5.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

6.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
back disability.

7.  Entitlement to service connection for an abnormal growth 
on the left foot, including as due to claimed radiation 
exposure.   

8.  Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty with the Army National Guard 
for a period from April 1985 to September 1985.  The 
appellant also had active duty from April 1986 to December 
1994 with the United States Air Force.  The appellant served 
in Panama during Operation "Just Cause." He also served 
during Operation "Desert Shield/Desert Storm" in the 
Persian Gulf.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Jackson, 
Mississippi, VA Regional Office (RO).  The appellant's claim 
as to service connection for narcolepsy is remanded to the RO 
via the Appeals Management Center in Washington, DC, to 
ensure compliance with applicable law.  VA will notify the 
appellant if further action is required on his part.
FINDINGS OF FACT

1.  Subsequent to the September 1998 denial of reopening of 
the claim of service connection for a migraine headache 
disorder; a personality disorder; arthritis of the wrists, 
knees and ankles, the appellant has not submitted evidence 
that is neither cumulative nor redundant, and of such 
significance that it must be considered in order to fairly 
decide the merits of the claims. 

2.  Subsequent to the February 1996 denial of reopening of 
the claim of service connection for bilateral hearing loss 
and a back disability, the appellant has submitted no 
evidence that is neither cumulative nor redundant, and that 
is of such significance that it must be considered in order 
to fairly decide the merits of the claims. 

3.  Subsequent to the October 1995 denial of service 
connection for a cardiac disorder including chest pains, the 
appellant has not submitted evidence that is neither 
cumulative nor redundant, and that is of such significance 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  The appellant does not have an abnormal growth of the 
left foot.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
September 1998 denial of the appellant's attempt to reopen 
claims of service connection for a migraine headache 
disorder; a personality disorder; arthritis of the wrists, 
knees and ankles, and the claims are not reopened. 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.102, 3.156, 3.159 (2001).

2.  New and material evidence has not been received since the 
February 1996 denial of the appellant's attempt to reopen 
claims of service connection for bilateral hearing loss and a 
back disability and the claims are not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159 (2001).

3.  New and material evidence has not been received since the 
October 1995 denial of the appellant's claim of service 
connection for a cardiac disorder including chest pain, and 
the claim is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2001).

4.  The criteria for the establishment of service connection 
for an abnormal growth of the left foot are not met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The appellant seeks to reopen claims of service connection 
for a migraine headache disorder; a personality disorder; 
arthritis of the wrists, knees and ankles; a cardiac 
disorder, including chest pains; bilateral hearing loss and a 
back disability.  He also seeks service connection for an 
abnormal growth of the left foot.  

Prior to proceeding with an examination of appeal, the Board 
must first determine whether the appellant has been apprised 
of the law and regulations applicable to this matter; the 
evidence that would be necessary to substantiate the claims; 
and whether the claims have been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies and authorizes VA to obtain.  
The VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A. 

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision (i.e., that of the RO) on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In Pelegrini, it was also observed that VA 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claims.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  VA must strictly comply with all relevant 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

As to the timing of notice to the appellant, a substantially 
complete application to reopen the indicated claims was 
received in August 1999.  The appellant sought service 
connection for a foot growth and narcolepsy by application 
received in September 1999.  

As to his attempt to reopen his claims, the appellant was 
advised by letter dated in November 1999 of the requirement 
to submit new and material evidence.  Although the appellant 
was so informed, and of the predicates to submit well-
grounded claims under then-applicable law for a foot growth 
and narcolepsy, he did not respond with any further 
submissions.  The claims were thereafter denied by rating 
decision dated in May 2000.  Subsequent to the enactment of 
the VCAA, the appellant was again apprised of what evidence 
would substantiate his claims to reopen, as well as the 
evidence necessary to support the original claims pertaining 
to a foot growth and narcolepsy, by letter dated in August 
2002.  Although the appellant was so readvised, he provided 
no further evidence apart from that previously asserted.    

As to the claims he sought to reopen, the appellant's sole 
response was to have reiterated prior accounts in his 
substantive appeal.  A Statement of the Case was issued in 
December 2000, and a Supplemental Statement of the Case was 
issued in May 2003.    

Thus, VA has complied with the content and timing of the 
notice requirements of the VCAA, and there is no further 
available evidence which would substantiate the claims.  See 
38 U.S.C.A § 5103(b) (providing in substance that after 
advisement to the claimant under the VCAA of any information 
that was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed.Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant, as is detailed below.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d).  The 
appellant was afforded a series of VA medical examinations by 
a physician who reviewed the appellant's claims folder and 
rendered opinions as to the etiology of the appellant's 
current back and headache disorders.  Further opinions are 
not needed in this case because there is sufficient medical 
evidence to decide the claims.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence that has not 
been obtained, the Board finds that the record is ready for 
appellate review.  


New and Material Evidence Claims

Because the appellant did not appeal the various claims he 
seeks to reopen that were last denied by rating decision 
dated in September 1998, the September 1998 rating decision 
is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2003). Once a decision becomes final, new and material 
evidence is required to reopen the claim that was denied.  
The provisions of 38 U.S.C.A. § 5108 mandate that "[i]f new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, [VA] shall reopen the claim 
and review the former disposition of the claim."

In determining whether to reopen previously and finally 
denied claims, the Board must apply a sequential analysis.  
Elkins v. West, 12 Vet. App. 209 (1999). First, VA must 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  "New 
and material evidence" means "evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim." 38 C.F.R. § 3.156(a) (2001).

Although by amendments to 38 C.F.R. § 3.156(a) made in August 
2001, the definition of "new and material" evidence was 
changed, the revised provisions are  applicable only to 
claims to reopen filed on or after August 29, 2001, and are 
not therefore applied to this matter.  See 38 C.F.R. § 
3.156(a) (2002).  

In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), it was 
noted that such evidence could be construed as evidence that 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.

If new and material evidence has been presented, the claim 
must be reopened, and the Board must determine whether, based 
upon all the evidence of record in support of the claim, VA 
has complied with its statutory duty to assist. Following 
this determination, the Board may then proceed to evaluate 
the merits of the claim.  VA is required to review for 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and re-adjudicated on the merits.  The law provides 
that evidence proffered by the appellant to reopen a claim is 
presumed credible for the limited purpose of ascertaining its 
materiality, but it must be of such significant import that 
it must be considered in order to fairly decide the merits of 
the appellant's claim.  See Spalding v. Brown, 10 Vet. App. 
6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 
(1992).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of a claim. 
Absent the submission of evidence that is sufficient to 
reopen the claim, the Board's analysis must cease.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  


Migraine Headache Disorder

The record reflects that the appellant's claim of service 
connection for a migraine headache disorder was denied by 
rating decision dated in October 1995.  Although the 
appellant filed a notice of disagreement as to the rating 
decision and a statement of the case was issued in March 
1996, he did not complete his appeal by the filing of a 
substantive appeal and it was therefore closed.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.
  
The record also shows that although the appellant sought to 
reopen his claim in July 1998, reopening of the claim was 
denied by rating decision dated in September 1998.  The 
appellant's current attempt to reopen his claim was received 
in August 1999.  

At the time of the last final denial of the claim, the record 
contained the appellant's service medical records, which did 
not reflect any symptoms, treatment, or diagnosis of a 
migraine headache disorder.  During service department 
physical examinations conducted in November 1988 and August 
1993, clinical evaluation of the appellant's neurological 
system resulted in normal findings.  There was no mention of 
any headache disorder or symptoms thereof in the medical 
examinations.

In March 1995 the appellant underwent a VA neurological 
examination.  The appellant presented a history of having had 
migraine headaches, which he reported had been present for a 
number of years and stated that in recent years they had 
increased in their frequency.  The appellant was in part 
diagnosed as having vascular headaches.  VA medical records 
dated up to September 1998 reflect periodic treatment for 
headaches.  However, these records do not reflect the 
etiology of the appellant's claimed disorder.  

The appellant has not submitted new and material evidence 
that is sufficient to reopen his claim.  Firstly, he has 
reiterated that he has had headaches on a relatively 
continuous basis since the onset of his original claim.  
However, although VA medical records were obtained reflecting 
care for various disorders, these records do not reflect 
treatment for a migraine headache disorder, as alluded to by 
the appellant.

Of record is a July 2002 determination by the Social Security 
Administration (SSA).  In their determination the appellant 
was found disabled due to the primary diagnosis of 
narcolepsy.  The appellant's claimed migraine headache 
disorder is noted in the decision of the SSA, but there is no 
information contained in the SSA's findings relative to the 
etiology of the disorder.  Morton v. Principi, 3 Vet. App. 
508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992) (observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  

The appellant testified before a hearing officer at the RO in 
August 2002.  The appellant stated that after he participated 
in Operation "Just Cause," he had increasing headaches.  He 
stated that he would consult medical practitioners for relief 
of the headache disorder, and that he had been prescribed 
aspirins.  The appellant reported that he would receive 
vaccinations for the headache, as well as commercially 
available anti-inflammatory medication.  At a January 2004 
travel board hearing the appellant reiterated these reports, 
and added that since being discharged from military service, 
he had a continuous headache disorder.  

The appellant's testimony before the RO and travel board 
hearing is not "new," because he has reported the presence 
of a headache disorder since he first sought service 
connection by application received in January 1995, and 
reasserted in July 1998.  Although the SSA's records are 
"new," they are not material because they provide no 
competent information relative to the source of the 
appellant's headache disorder.  

Thus, assuming that the appellant has a headache disorder, 
there remains no information of record to suggest that the 
disorder was incurred as a result of military service.  
Because the appellant has not submitted new and material 
evidence, reopening of the claim is denied.  

In various submissions, the appellant has argued that he 
should be entitled to the presumptive provisions of 38 
U.S.C.A § 1154(b), pertaining to veterans of combat.  In 
substance, the statute provides that in the case of veterans 
of combat, VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A § 
1154(b); 38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A § 1154(b) do not avail the 
appellant to reopen his claim.  However, the mere incantation 
of a statute is not "evidence," such as is the appellant's 
burden to submit to reopen his claim.  Routen v. West, 142 
F.3d 1434 (1998).  

Personality Disorder

The appellant first sought service connection for a 
personality disorder by application received in January 1995.  
By rating decision dated in October 1995 the claim was 
denied.  Although the appellant submitted a notice of 
disagreement as to the rating decision, and a statement of 
the case was issued in March 1996, the appellant did not 
complete his appeal by filing of a substantive appeal.  The 
appellant sought to reopen his claim by application received 
in July 1998.  By rating decision dated in September 1998 
reopening of the claim was denied.  The appellant's present 
attempt to reopen his claim was received by application 
received in September 1999.  

Of record at the time of the last denial of the appellant's 
attempt to reopen his claim, the appellant's service medical 
records revealed that in January 1989 he was referred to a 
mental health clinic while serving on active military duty 
for what was then described as "an occupational problem."  In 
July 1994 the appellant was admitted to a service department 
hospital for approximately two weeks.  After clinical testing 
and a period of observation, the diagnosis was that the 
appellant was undergoing a "marital problem," and that the 
appellant had a severe personality disorder with paranoid, 
histrionic, and anti-social features.  

Shortly after the submission of his claim in January 1995, 
the appellant underwent a VA mental disorders examination.  
Upon clinical testing and mental status evaluation the VA 
physician noted that the appellant's symptoms did not clearly 
suggest a specific psychiatric diagnosis.  However, the 
physician noted that based upon the mental status examination 
the appellant had a personality disorder, not otherwise 
specified.  

The record also includes a May 1997 report of psychiatric 
examination conducted during the course of the appellant's 
claim for Social Security benefits.  The appellant's in-
service hospitalization and diagnoses of marital problems and 
a personality disorder were noted.  The appellant was 
diagnosed as having a depressive disorder not otherwise 
specified.  The examiner did not mention the appellant's 
military service as any factor in the development or the 
aggravation of the appellant's disorder.

The appellant has not submitted new and material evidence 
that would support the current attempt to reopen his claim.  
During the August 2002 RO hearing, the appellant reported 
that he was first diagnosed with a personality disorder while 
in military service after he inquired of military authorities 
of his possible exposure to radiation.  He added that after 
this incident he was diagnosed with a personality disorder 
and paranoid tendencies.  He added that contemporaneous with 
this event the appellant had a domestic disturbance with his 
wife and that he was then hospitalized for inpatient 
evaluation.  The appellant eluded to difficulties with his 
wife, claiming that she had been involved with drug dealers 
while he was stationed in Panama serving on active military 
duty.  

However, there was no evidence offered to indicate that the 
appellant had any psychological disorder that was incurred in 
or as a result of active military service, such that would 
alter the fundamental finding that the appellant's 
personality disorder was not amenable to a grant of service 
connection.  See 38 C.F.R. 
§ 3.303(c) (excluding congenital defects such as a 
personality disorder from consideration for service 
connection); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

In January 2003 the appellant underwent a further VA mental 
disorder examination.  The appellant was diagnosed as having 
a depressive disorder not otherwise specified, and mild 
paranoid personality traits.  The appellant also underwent a 
VA post-traumatic stress disorder (PTSD) examination.  After 
conducting clinical examination, review of the appellant's 
claims folder, and an interview with the appellant, the 
diagnosis was an anxiety disorder not otherwise specified, 
and a personality disorder not otherwise specified with 
histrionic and dependent features.  Apart from its historical 
occurrence, there is no mention in either of the January 2003 
examinations of the appellant's military service, or any 
indication that the  appellant's disorders were incurred or 
aggravated by active military service.  

During the January 2004 travel board hearing, the appellant 
reiterated his account of in-service experience, which he 
claimed caused him to have a personality disorder. 

In sum, there is no information in any of the appellant's 
recently proffered evidence to indicate that any psychiatric 
disorder was incurred or aggravated by military service.  As 
noted, VA regulations specifically provide that personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9.  To 
the extent that any diagnoses have been received indicating 
that the appellant has other psychiatric impairments, there 
is no competent information contained in these reports 
suggestive of a linkage between an anxiety disorder, or any 
depressive symptoms, and the appellant's military service.  
Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  

Because new and material evidence has not been obtained, the 
appeal will be denied.  

Arthritis of Bilateral Wrists, Knees and Ankles

Prior to the current appeal, the appellant's last attempt to 
reopen claims of service connection for arthritis of the 
wrists, knees and ankles was denied by rating decision dated 
in September 1998.  Having fully examined all of the evidence 
submitted in support of the current attempt to reopen the 
claims, the Board has determined that  new and material 
evidence has not been submitted.

The appellant's service medical records indicate that in 
January 1988, radiographic examination was conducted of the 
left wrist, after the appellant had complained of pain.  It 
was noted that the appellant had a history of falling on an 
outstretched left hand.  At the time of the examination, he 
complained of point tenderness over the distal ulna.  The 
radiographic examination detected no significant abnormality, 
and   the diagnostic assessment was a left wrist sprain.  
Several days later, a military medical examiner reported that 
he believe the appellant may have had bursitis.  

Service medical records also indicate that in September 1992, 
the appellant complained of right wrist pain after he fell 
from a bicycle.  The diagnostic assessment was a right wrist 
sprain, although radiographic examination detected no 
abnormalities.  

The appellant's service medical records also indicate that in 
October 1993 he complained of bilateral knee pain of a four-
month duration.  The appellant reported that the knee pain 
had its onset during a basketball game when he fell on both 
knees.  Although the preliminary diagnostic impression was 
that the appellant had patellofemoral syndrome of both knees, 
further radiographic examination detected no fractures, 
effusions, or joint space abnormalities noted and the final 
radiographic diagnosis was that the appellant's knees were 
normal.  

As to a claimed bilateral ankle disorder, the appellant's 
service medical records indicate that in April 1986 he 
complained of right ankle pain.  It was noted that the 
appellant had strained his right ankle in 1980.  Upon 
clinical examination there was minimal swelling and 
tenderness in the lateral aspect of the right ankle.  The 
diagnostic assessment was the appellant had sustained a minor 
sprain of the ankle.  The appellant was again treated in May 
1986 for a swollen right ankle of eight day's duration.  He 
was treated with an ankle support, and anti-inflammatory 
medication.  The appellant was also placed on limited duty 
profile at that time.  In June 1988, a service department 
radiographic examination was interpreted as showing an 
irregularity of the shaft of the distal fibula that was 
consistent with an old healed fracture.  There was no acute 
fracture.

During a November 1988 periodic physical examination the 
appellant's lower extremities were noted to be normal upon 
clinical evaluation.  With the exception of the appellant's 
hearing capacity, his "PULHES" physical profile indicated 
that he was in a high level of fitness, including as to his 
lower extremities.  See Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992) (observing that the "PULHES" profile reflects 
the overall physical and psychiatric condition of the veteran 
on a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service)).  

During an August 1993 service department medical examination, 
the appellant's lower extremities (i.e., including his ankles 
and knees) were again noted to be normal.  Although it was 
noted that the appellant sprained his left ankle in 1989 
while playing basketball, it was also noted that the 
appellant had been given an ankle brace and crutches and that 
there had been full recovery of the ankle trauma.  The 
appellant's pre-separation physical examination dated in 
August 1993 reflects no abnormalities as to the knees and 
wrist.

Subsequent to service, the appellant underwent a VA 
orthopedic examination in March 1995.  He complained of pain 
in both ankles, and he provided a history of having had 
bilateral ankle injuries.  The appellant reported that he had 
some pain and stiffness particularly on cold mornings.

On physical examination the appellant was noted to walk with 
an essentially unremarkable gait pattern.  It was noted that 
the appellant's ankles both had 5 degrees of dorsiflexion 
with the knees extended and 10 degrees of dorsiflexion with 
the knees flexed.  He was noted to have 40 degrees of plantar 
flexion bilaterally.  There was no swelling noted.  There was 
mild tenderness to palpation posterior to the medial 
malleolus of the right ankle.  He was able to heel and toe 
walk, although he had a slight limp on the right.  The 
appellant complained of pain in the right ankle with toe 
walking.  He was able to squat and rise again.  Radiographic 
examination of the ankles revealed no significant 
abnormality.

A further VA examination was conducted in October 1995.  He 
complained of wrist pain that he attributed to a fall.  As to 
his knees, the appellant stated he injured both of his knees 
while serving on active military duty during a basketball 
game.  The appellant also reported pain in both ankles.

Upon clinical examination the appellant was noted to walk 
with an essentially unremarkable gait.  Examination of the 
wrist showed no evidence of redness, heat, swelling or 
deformity.  Both wrists were noted to have 80 degrees of 
dorsiflexion and 65 degrees of palmar flexion.  There was 
slight volar tenderness on the right wrist.  The appellant's 
grip strength was good, and he was able to apposed the thumb 
to the remaining fingertips.  As to grip strength the 
appellant was noted to have 5/5 grip strength bilaterally.  

As to the appellant's claimed bilateral knee condition, the 
examiner noted that the appellant displayed range of motion 
from 0 to 130 degrees without redness, heat, swelling, or 
tenderness of the knees.  There was also noted no 
instability.  As to the appellant's claimed ankle disability, 
the appellant had 5 degrees of dorsiflexion with the knees 
extended, and 10 degrees of dorsiflexion with the knees 
flexed.  He had 40 degrees of plantar flexion bilaterally.  
There was no swelling noted, although there was mild 
tenderness to palpation posterior to the medial malleolus of 
the right ankle.  

Radiographic examination of the wrist, knees and ankles 
showed no significant abnormality.

Although medical evidence generated during the appellant's 
claim for SSA benefits  indicated that he had degenerative 
joint disease, the report is devoid of any mention of any 
incident of the appellant's military service as a causal 
factor in the development of degenerative joint disease.

As part of the current appeal, the appellant was afforded a 
VA medical examination in January 2003.  He essentially 
reiterated both his service and post-service medical history 
as to his wrists, knees and ankles.  

Upon clinical examination of the wrists, the appellant was 
noted to have no swelling, effusion, or deformity in either 
joint.  He displayed 70 degrees of volar flexion, and 70 
degrees of dorsiflexion in both wrists.  Radiographic 
examination of both wrists revealed no fracture, dislocation, 
narrowing of the articular cartilage or osteophyte formation.  

The examiner noted that there was no point of tenderness, and 
that the appellant displayed good sensation and strength in 
both wrists.  The diagnosis was a history of carpal tunnel 
syndrome of the right wrist that was no longer symptomatic.  
The left wrist was diagnosed as status-post sprain without 
evidence of residual osteoarthritis or instability.  

The appellant's knees were noted to have full extension and 
140 degrees of flexion.  There was noted no swelling, 
effusion, atrophy, or patella instability.  The examiner 
noted the appellant had mild retropatellar crepitation in 
both knees.  His collateral and cruciate ligaments were 
stable to varus and valgus stress.  The anterior drawer test 
and posterior drawer test were both negative.  Radiographic 
examination of the left knee revealed a bony growth from the 
lower pole of the patella into the patella tendon.  
Radiographic examination of the right knee displayed no 
abnormalities.  

Radiographic examination of the right ankle in the area of 
the cortex of the distal third of the fibula was suggestive 
of a healed distal fibula fracture.  However, he had no 
narrowing of the articular cartilage, osteoid formation, or 
widening of the mortise.  As to the left ankle a portion of 
the lateral collateral ligament was ossified, which was 
consistent with a previous sprain.  There were no other 
abnormalities noted as to the ankle on radiographic 
examination.

The examiner observed that the appellant had no signs of 
carpal tunnel syndrome or any detectable abnormalities in 
either wrist.  There was also noted no objective evidence of 
organic pathology in either knee except for the bony changes 
in the patella tendon, which the examiner noted should be 
asymptomatic.  The examiner noted that appellant's fracture 
of the right fibula prior to service was outside of the joint 
and healed in good position and alignment.  The examiner 
observed that this should not be causing the appellant any 
symptoms.  The examiner further noted although the appellant 
had multiple sprains of both ankles these left him with no 
arthritic changes or instability.  

In an addendum to the examination report, the examiner noted 
that he had reviewed the appellant's claims folder.  The 
examiner reiterated that all physical findings were noted in 
the report of the physical examination.  The examiner 
reported that he could detect no objective evidence of 
weakness, incoordination, fatigability, or loss of motion to 
any of the examined joints.  

The appellant has not produced new and material evidence to 
reopen his claims for multi-joint arthritis.  The appellant's 
claims have been continually denied on the basis that he did 
not have the disorders in question, based essentially upon 
the medical evidence.  

It is a fundamental requirement that in order for service 
connection to be granted, there must be competent evidence of 
record indicating the presence of a disability.  In the 
absence of proof of a present disability, there is no valid 
claim presented.  See Brammer v. Derwinski,  3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Although the appellant reiterates that he has the disorders 
in question, it is well-established that  laypersons, such as 
the appellant, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Because new and material evidence has not been obtained to 
reopen the claims, the appeal will be denied.

Cardiac Disorder, including Chest Pains

The appellant's claim of service connection for a cardiac 
disorder, including chest pains, was last denied in October 
1995 and not appealed. At the time of the last final denial 
of the claim, the RO had before it the appellant's service 
medical records, which did not mention any symptoms, 
complaints, or diagnoses of any cardiac disorder, or symptoms 
similar to chest pain.  In particular, an August 1993 
physical examination noted that the appellant's heart, and 
vascular system were normal upon clinical examination.

The appellant underwent a VA medical examination in March 
1995.  He reported that he had difficulty with his heartbeat, 
and that he had high blood pressure.  The examiner reported 
that the examination was normal, although the appellant did 
report vascular headaches as is noted above.  

As part of his current attempt to reopen his claim, which was 
received in July 1998, the appellant has merely reasserted 
that he has a cardiac disorder and chest pains, which he 
believes were incurred by active military service.  Beyond 
his mere reiteration, he has not submitted any medical 
evidence in support of the claim to reopen.  Because this 
contention has been previously considered and rejected, it is 
not "new" evidence within the meaning of the law, and the 
appeal must be denied.

Bilateral Hearing Loss

The appellant was first denied service connection for 
bilateral hearing loss by rating decision dated in March 
1995.  Although the appellant filed a notice of disagreement 
as to denial and a statement of the case was issued, the 
appeal was closed upon the appellant's failure to file a 
substantive appeal.  The appellant's present attempt to 
reopen his claim arose by application received in July 1998.  

The appellant's service medical records reflect no 
complaints, symptoms, or diagnoses of hearing loss. The 
appellant's service entrance physical examination of March 
1986 indicates that audiological testing revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
35
LEFT
10
0
0
20
25

Shortly before the appellant was discharged from active 
service, a service department audiological evaluation in 
August 1993 revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
5
25
LEFT
15
10
15
20
15

Thus, the appellant's service medical records show no 
diminution of hearing capacity, within VA's laws and 
regulations, during the course or as a result of active 
military service.  See 38 C.F.R. § 3.385 (For purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent). 

A VA audiological evaluation in March 1995 revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
10
5
25
LEFT
20
20
10
10
15

Speech audiometry revealed speech recognition ability of  96 
percent in the right ear and of 94 percent in the left ear.

The appellant's claim has been continually denied on the 
basis that he did not have hearing loss in service, nor had 
he proffered evidence to indicate that he had such a 
disorder.  As noted, submission of competent medical evidence 
is necessary for a grant of service connection.  Brammer, 
supra. 

The appellant has submitted no "new" evidence to reopen the 
claim.  Although during the August 2002 RO hearing, the 
appellant stated that during active military duty he was 
exposed to loud aircraft noises and acoustic trauma while 
performing crowd control duties, there is obtained no 
diagnosis of hearing loss within the meaning of operating VA 
laws.  

As also noted, while the appellant contends that he should be 
afforded the presumptive provisions of 38 U.S.C.A § 1154(b), 
the Board does not reach a determination as to whether the 
appellant is a veteran of combat.  His mere assertion of the 
statute is not evidence, and such would not avail him in any 
instance, as he is not shown to have the disorder.  Routen, 
supra.

Because no "new" evidence is obtained, reopening of the 
claim is denied.


Back Disability

The appellant sought service connection for a back disability 
by application received in January 1995.  The claim was 
denied in October 1995 and upon readjudication in February 
1996, on the basis that the appellant did not have a back 
disorder.  Although the appellant submitted a notice of 
disagreement as to the latter denial of entitlement to 
service connection, and a statement of the case was issued, 
he did not complete his appeal by the filing of a substantive 
appeal.  The appellant's current attempt to reopen his claim 
arose by application dated in July 1998.

Of record at the time of the February 1996 rating decision, 
the appellant's service medical records reflected that in 
January 1987 he was involved in an automobile accident.  
Among other complaints he stated that he had low back pain on 
the right side of the lumbar area.  Upon clinical observation 
it was noted the appellant demonstrated tenderness in the 
lumbosacral paraspinal muscles.  The diagnosis was  a mild 
lumbar strain.  Follow-up examination conducted one week 
later revealed that the appellant's lumbar back pain had 
resolved.  The appellant's service medical records are 
otherwise devoid of any mention of any continuing back 
complaints.  In a service department medical examination 
dated in August 1993 the appellant's spine was noted to be 
normal.  

During the August 2002 RO hearing, the appellant stated that 
he had difficulties with his back prior to Operation "Just 
Cause."  He stated that he was bitten by a scorpion in his 
buttocks.  The appellant added at that time he was 
hospitalized at a field facility for a two-day period, during 
which time he was treated for a swollen back.  He added that 
he was thereafter treated for his back symptoms throughout 
the course of his active military duty.  In particular the 
appellant stated that he was hospitalized at Kessler Air 
Force Base for one day, and that after that time he 
participated in outpatient therapy.  The appellant added that 
he was currently experiencing problems with his back "locking 
up."  

At the January 2004 travel board hearing the appellant 
reiterated his account of his back disability.  The appellant 
added that when he first realized he had a back problem he 
stated that he didn't think it was that severe because it did 
not manifest often.  However, he stated that his back 
disability first manifested in 1993 when he was stationed at 
Kessler Air Force Base.  He added that physicians were 
unaware of the diagnosis as to his back pain.  He stated that 
he was not currently having back symptoms.

The appellant has not submitted new and material evidence to 
warrant the reopening of his claim of service connection for 
a back disorder.  As noted above, evidence proffered to 
reopen a claim is generally presumed to be credible for the 
limited purpose of ascertaining its materiality.  Justus, 
supra.  In this regard, assuming the appellant's testimony 
during the August 2002 and January 2004 hearings is credible, 
there has not been obtained any evidence to indicate that the 
appellant has a current back disorder that has been linked by 
competent medical evidence to any incident of military 
service.  

Because no evidence has been obtained to indicate that the 
appellant has a back disorder, apart from the question of 
service incurrence, reopening of the claim is denied.  

Entitlement to Service Connection for an Abnormal Growth
of the Left Foot

The appellant argues that he has an abnormal growth of the 
left foot, which he attributes to military service.  Having 
considered the appellant's claim in light of the record and 
the law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

The appellant's service medical records are devoid of any 
mention of a dermatological disorder of the left foot.  In 
particular an August 1993 report of medical examination 
indicates that the appellant's skin was noted to be normal 
upon clinical examination.

During a March 1995 VA general medical examination, the 
appellant's skin was noted to contain a rash on his arms that 
would vary in its frequency.  However, it was negative at the 
time of the examination and there was no mention or evidence 
of a growth disorder on the appellant's feet.  Various VA 
medical records dated from April 1995 through April 2002 
reflect no treatment, symptoms, or diagnoses of a skin 
disorder of the left foot.

The appellant's primary contention is that he should receive 
service connection based upon the presence of an abnormal 
growth on his foot during service, which he believed was due 
to radiation exposure while he was serving on active duty at 
Lowry Air Force Base in 1993.  The appellant has also 
contended that the lesion was due to exposure to fuels and 
pesticides during active military service. However, the 
appellant added that the lesion was removed by surgery and 
that it was no longer present or symptomatic.  A VA medical 
record indicates that the appellant's foot growth was removed 
and was thereafter found to be benign and asymptomatic.  

As previously discussed, a primary requisite for a grant of 
service connection is that there must be evidence of a 
present disability.  Brammer, supra.  Because there is no 
evidence that the appellant has a foot disorder characterized 
by a growth of the foot, the claim must be denied.


ORDER

New and material evidence not having been submitted, 
reopening of the claim of service connection for a migraine 
headache disorder is denied.

New and material evidence not having been submitted, 
reopening of the claim of service connection for a 
personality disorder is denied.

New and material evidence not having been submitted, 
reopening of the claim of service connection for arthritis of 
the wrists, knees and ankles is denied

New and material evidence not having been submitted, 
reopening of the claim of service connection for a cardiac 
disorder, including chest pains, is denied

New and material evidence not having been submitted, 
reopening of the claim of service connection for bilateral 
hearing loss is denied

New and material evidence not having been submitted, 
reopening of the claim of service connection for a back 
disability is denied.

Service connection for an abnormal growth of the left foot is 
denied.


REMAND

The appellant is seeking service connection for narcolepsy.  
The record reflects that by rating decision dated in May 2000 
the RO reopened the appellant's previously denied claim of 
entitlement to service connection for narcolepsy, but denied 
the claim on the merits of the appeal.  

The appellant's service medical records reflect no treatment, 
symptoms, or diagnosis of narcolepsy.  However, the appellant 
was diagnosed with narcolepsy after a period of VA 
hospitalization in late December 1995, (i.e., approximately 
one year after his discharge from active military duty).  In 
a February 1996 letter, Ralph R. Carter, M.D., a pulmonary 
physician at a VA medical center, reported that the appellant 
was unable to work with heavy machinery or in any occupation 
that involved driving a vehicle.  Dr. Carter added that the 
reason the appellant was limited in this regard was due to 
his tendency to fall asleep.  

Given the proximity of the appellant's diagnosis of 
narcolepsy to his discharge from active military service, the 
Board is of the opinion that the claim should be developed to 
ascertain whether the disorder may be linked to any incident 
of military service.

The appellant's claim of service connection for narcolepsy is 
therefore remanded for the following actions:

1.  The RO should ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for the disorder 
at issue that is not evidenced by the 
current record.  The appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO should afford the appellant a 
medical examination, to be conducted by a 
qualified physician, to determine whether 
narcolepsy is attributable to any 
incident of service.  The appellant's 
claims folder, and a copy of this remand, 
should be reviewed by the examiner in 
conjunction with the examination and 
noted of record.  The examination should 
include any appropriate clinical testing.  
The examiner should be requested to 
provide an opinion with supporting 
rationale as to whether it is at least as 
likely as not (a 50 percent likelihood or 
greater) that the appellant's narcolepsy 
had its onset during active military 
service.  If the examiner cannot respond 
to this inquiry without resort to 
speculation, he should so state.  

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claim, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives not previously 
accomplished to implement the provisions 
of the VCAA as to its notice and 
development.  The RO should then 
readjudicate the claim.  If any such 
action does not resolve the claim, the RO 
should issue the appellant a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHARLES E. HOGEBOOM 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



